United States District Court

Eastern Distriot of Ca|ifornia
Redding Branch

vloLATE/cASE No. 3 `, |R;-DQ ‘! ~OO&~‘S(U’Y\C

()RDER TO APPEAR

UNITED STATES OF AMERICA

VS.

)
)
)
_ _ )
GL’NJC\ F. LO- lirrerig )
)

 

YOU ARE HEREBY ORDERED to appear before a United States Magistrate Judge in
Sacramento, California, at 510 l Street, in the Magistrate Courtroom on ¢/" 3 ‘”/ 9 ,
at 2:00 p.m., for further proceedings in the above entitled case.

YOU ARE FURTHER NOTIFIED that if you fail to appear on the above date, that a Warrant

may be issued for your arrest.

Dated: 5 "i of "“Ej

¢-

Deputy Cler r

U.S. Magistrate Judge GF§i-“g“-mm
-Dem\ rs IY\ few

